—Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered February 11, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
*320Defendant contends that the 2 to 6-year prison sentence she received upon the revocation of her probation is harsh and excessive. Defendant was found to have violated various terms of her probation, including relocation to a different county without permission of County Court or the Probation Department, association with persons who had been convicted of promotion of prostitution, and failure to report an arrest for prostitution to the Probation Department or to cooperate in a substance abuse treatment program. Defendant has shown by her actions that probation is not a viable alternative for her. Under these circumstances, we find no reason to disturb the sentence imposed by County Court (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.